Citation Nr: 1120953	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-50 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1962 to April 1965.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in part, denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed with this determination, and perfected an appeal as to that issue.

Issue not on appeal

In the above-referenced February 2009 rating decision, the RO also denied the Veteran's service-connection claim for tinnitus.  The Veteran disagreed with this determination as well.  Shortly thereafter, in a December 2009 rating decision, the RO granted the Veteran's tinnitus claim.  Accordingly, that issue is resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue on appeal must be remanded for further evidentiary development.

The Veteran contends that he has a hearing loss disability caused by exposure to acoustic trauma during his active duty service in the Navy.  

The Veteran's most recent VA audiological examination of record occurred in November 2009.  At that examination, audiometric test scores clearly demonstrated that the Veteran currently experiences sensorineural hearing loss for VA purposes bilaterally.  See the November 2009 VA examiner's report, page 3; see also 38 C.F.R. § 3.385.  Additionally, as noted in the RO's December 2009 rating decision, in-service exposure to acoustic trauma has already been conceded.  

Upon review of the Veteran's service treatment records, the November 2009 VA examiner determined that the Veteran's current hearing impairment was "less likely as not . . . caused by or aggravated by military noise exposure."  It appears that the VA examiner based this negative nexus opinion almost entirely on the fact that the Veteran's hearing was "normal" bilaterally upon discharge from active duty service.  The examiner observed that there were no hearing test results taken at the time of the Veteran's induction that were available for comparison with the Veteran's test results upon separation.  The examiner nevertheless opined that it was "unlikely that hearing could have changed significantly during military service as a result of noise exposure, since hearing was excellent at discharge even with correction applied."  See the November 2009 VA examiner's report, page 6. 

In providing this analysis, the November 2009 VA audiologist did not take into account the fact that even if a Veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the Veteran has contended, and the Board has conceded, that while in service, he was exposed to the loud noises while working near jet engines.  The examiner did not comment upon whether a link exists between this noise exposure and the Veteran's current hearing loss disability, nor did the examiner rule out any such connection.  

Additionally, although the examiner correctly points out that there is no audiometric examination report of record assessing the Veteran's hearing acuity upon entrance into service, there is an undated "Group Screening Audiogram" in the Veteran's service treatment records that contains higher audiometric test result scores than those identified on the Veteran's separation examination.  Significantly, the VA examiner did not mention these test results.  
Finally, it appears that the Veteran received treatment on more than one occasion during his active duty service for plugged ears, which affected his hearing.  See, e.g., the Veteran's September 1962 treatment records [indicating a diagnosis of "bilateral external otitis" with a plugged right ear on September 20, 1962, and subsequently noting improved hearing upon cleaning on September 28, 1962];     see also the Veteran's December 30, 1963 treatment record [noting again that the Veteran had a plugged right ear, requiring occlusion of the ear canal].  The VA examiner also failed to comment upon this in-service treatment in the November 2009 examination report.

For these reasons, the Board finds that the November 2009 VA examiner's opinion to be inadequate for adjudication purposes.  As a result, there are still open questions as to whether the Veteran's diagnosed hearing loss disability is related to his active duty military service.  The Board therefore believes that the Veteran should be scheduled for another VA audiological examination.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his hearing loss.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran, to include any relevant VA treatment records which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The Veteran should also be afforded a VA audiological examination to assess the current nature and etiology of his claimed bilateral hearing loss disability.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting rationale as to whether the Veteran's current hearing loss disability is as likely as not (50/50 probability or better) caused by, or otherwise related to his in-service noise exposure from jet engines.  The examiner is requested to specifically comment upon the results of each audiometric test in the Veteran's service treatment records, and the relevance, if any, of any auditory threshold shift documented therein.  The examiner should also comment upon the Veteran's in-service treatment for external otitis, and its impact, if any on the Veteran's hearing acuity then and now.  A report should be prepared and associated with the Veteran's VA claims folder.  

      3.  Following the completion of the foregoing, and 
after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


